NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/10/2021 has been entered.
 
Reasons for Allowance
Claims 1-5, 8, 10-12, and 17-19 are allowed.

Regarding claim 1 and its dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a display panel; a backlight unit configured to supply light to the display panel, the backlight unit comprising a plurality of light sources configured to emit light in a first wavelength band; a reflection plate arranged in at least some of areas, excluding the areas in which the light sources are arranged; a light source protector arranged on the light sources and the reflection plate; a color conversion sheet provided between the light source and the display panel; a transparent film provided between the light source protector and the color conversion sheet, the transparent film comprising a plurality of light blocking patterns arranged on a lower surface thereof, and an 
The closet prior arts, TAMURA (2018/0023784) and YOU (US 9,810,942), does not include the combination of all the claimed limitations above, specifically a transparent film between the light source protector and the color conversion sheet, the transparent film including a plurality of light blocking patterns arranged on a lower surface thereof, an adhesive layer between the light source protector and the transparent film to be spaced apart from the light blocking patterns, and an air gap between the light source protector and the light blocking patterns as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the TAMURA and YOU reference respectively in the manner required by the claims. In other words, the prior art taken as a whole does not show or suggest the combination of the relationship between the transparent film, the light blocking patterns, the adhesive layer, and the air gap, and the details of the color conversion layer as claimed.


Regarding claim 10 and its dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a plurality of light sources configured to emit light in a first wavelength band; a reflection plate arranged in at least some of areas, excluding areas in which the light sources are arranged; a light source protector arranged on the light sources and the reflection plate; a transparent film arranged on the light source protector, the transparent film comprising a plurality of light blocking patterns arranged on a lower surface thereof; an adhesive layer provided in at least some of areas, excluding areas where the light blocking patterns are arranged, between the light source protector and the transparent film to be spaced apart from the light blocking pattern, wherein an air gap is provided between the light source protector and the light blocking patterns; and a color conversion sheet provided on the transparent film, the color conversion sheet comprising: a color conversion layer configured to: react to the light in the first wavelength band; and emit light in a second wavelength band and light in a third wavelength band; a first reflection filter arranged on an upper surface of the color conversion layer; and a second reflection filter arranged on a lower surface of the color conversion layer, and wherein the first reflection filter has reflectance with respect to the light in the first wavelength band, and wherein the second reflection filter has reflectance with respect to the light in the second wavelength band and the light in the third wavelength band as specifically called for the claimed combination.
combination of all the claimed limitations above, specifically a transparent film arranged on the light source protector, the transparent film including a plurality of light blocking patterns arranged on a lower surface thereof, an adhesive layer between the light source protector and the transparent film to be spaced apart from the light blocking patterns, and an air gap between the light source protector and the light blocking patterns as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the TAMURA and YOU reference respectively in the manner required by the claims. In other words, the prior art taken as a whole does not show or suggest the combination of the relationship between the transparent film, the light blocking patterns, the adhesive layer, and the air gap, and the details of the color conversion layer as claimed.
Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding claim 19, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a display panel; and a backlight unit configured to supply light to the display panel, the backlight unit comprising a plurality of light sources configured to emit light in a first wavelength band; a reflection plate arranged in at least some of areas, excluding the areas in which the light sources are arranged, wherein an upper surface of the reflection plate is positioned higher than an upper end of the light sources; a light source protector arranged on the light sources and the reflection plate; a color conversion sheet provided between the light source and the display panel; a transparent film provided between the 
The closet prior arts, TAMURA (2018/0023784) and YOU (US 9,810,942), does not include the combination of all the claimed limitations above, specifically a transparent film between the light source protector and the color conversion sheet, the transparent film including a plurality of light blocking patterns arranged on a lower surface thereof, an adhesive layer between the light source protector and the transparent film, and a gap between the light source protector and the light blocking patterns as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the TAMURA and YOU reference respectively in the manner required by the claims. In other words, the prior art taken as a whole does not show or suggest the combination of the relationship between the transparent film, the light blocking patterns, the adhesive layer, and the gap, and the details of the color conversion layer as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/J. E./
Examiner, Art Unit 2875

/TSION TUMEBO/Primary Examiner, Art Unit 2875